Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 3 April 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Sir
Cantonment at Harpers Ferry. [Virginia]April 3d: 1800.

In my last I forwarded to you an arrangement proposed by Colo Butler for the completion of his regiment, and the sending on Detachments to Genl: Wilkinson. By the last post I received your favour of the 17th. enclosing me an arrangement in some respects different, which Shall be obeyed. I enclose you now a sketch how I understand the arrangement, made by you is to be carried into execution; please to inform me if I am right, as the Troops should move by the 1st: of May. I observe that you have removed Capn: Tinsley from the first to the Fourth regiment, and Capn. Ross Bird from the Fourth to the First. I shall therefore direct the former to remain in Georgia, and the latter to join the recruits at Stanton as soon as I have fixed upon an officer to relieve him on the recruiting service in North Carolina, for you will find according to your arrangements the Fourth will require ninety-one to compleat it.
I have appointed provisionally Captn: Beatty of the Ninth Regiment, Division Quarter Master, he is active, industrious and economical, was an officer last war. He has been hitherto but scantily supplied with funds, and as from your orders of the 17th: of March the contractors are properly directed not to furnish articles which usually appertain to the Quarter Master’s Department, we Shall be in want of a number of necessaries without he is provided with the means of procuring them. About a thousand dollars were placed in his hands, but those were swallowed up in expences for the most part incurred before his appointment.
Your favour of the 18th: of March I have also received. I had made during the time I have been here many experiments of the kind you desire, and will attentively make many more, and acquaint you with the result; from those I have already made, I am inclined to be of opinion that our present step of two feet is a more natural pace for a man of medium heighth than either the French or English pace. A man is soon fatigued by overstepping himself. Seventy five steps in a minute is I think a very good number for the slow or common step. I have found very great benefit by introducing a Pendulum, which vibrates precisely seventy five times in a minute to bring about an exact uniformity in time. One hundred and twenty steps in a minute is very rapid, and should be appropriated solely to the cases alluded to by you. I have frequently lamented the want of an intermediate step, and have made many experiments with the Pendulum which vibrated one hundred times in a minute, and with that which vibrates one hundred and eight, and with the correspondent steps. I will attentively make many more; at present I am much in favour of the hundred. It is I think the natural time of the road march by a column of rout, when not encumbered with much baggage. Seventy five is too slow for this march, one hundred & twenty greatly too fast. I remember in company with Genl: Marshall seeing a French Demi Brigade of about two thousand men on their march from Valenciennes to Cambray, and as nearly as I could judge by my watch, it was at this rate they marched, while I kept by the side of them. I remember Genl: Marshall was exceedingly pleased with the facility and rapidity with which the march was performed. In maneuvring, you rightly observe that in that service this is the usual step. I will however attentively multiply experiments and transmit you the result.
I am happy to find you are paying so much attention to the rudiments and fundamental basis of all military movements & maneuvres. Permit me to suggest an advantage you will find by introducing the wheeling on a moveable pivot when marching in open column: without this is done the flank of the wheeling plattoon will not quit the ground in time for the succeeding plattoon altho’ the wheeling flank may move in the quickest time, and with lengthened step; and every succeeding plattoons will be in turn so much retarded that when the whole are done wheeling you will be obliged to halt your front for a considerable time to enable your rear to come up, whereas the whole of this inconvenience is prevented by making each plattoon in your open column wheel on a moveable, and not on a fixed pivot.
I am much obliged to you for permitting me to recommend to you a Deputy Inspector General for this Department, who is ex officio Adjutant General. Major William D Beall of the 9th: Regiment is in every respect qualified for the office and I warmly recommend him to you. If the relative rank between the Majors in that Regiment should be determined against him, it will be some consolation that it was not for want of merit, and if it should be in his favour, he would still be an acquisition to you as your Deputy, of great service to the Country in that capacity, and I am convinced do honour to my recommendation. He is brave, modest, active, intelligent, industrious, rigid in his notions of honour, an excellent disciplinarian, a good tactician, in short since I have been acquainted with him, I do not wonder at Secretary Stoddert’s enthusiastic recommendation in his favour. I must do Major Hopkins (who claims the senior Majority in the 9th: Regiment, in consequence of your general orders concerning relative rank) the justice to say that since he has joined, I have found him very attentive & diligent. He was in Moylan’s, & not in Baylor’s Dragoons, as I through mistake had informed you. I do not permitt Substitutes to exercise Corps when the principals are present. I should be glad to receive the arrangement of the 9th: Regiment, as all the officers are desirous of knowing their situation. I remain with great regard and esteem
Your most obedt. servt.

Charles Cotesworth Pinckney.
Honble Major General Hamilton


